Citation Nr: 1218211	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado




THE ISSUE

Entitlement to a rating higher than 30 percent for a bilateral hearing loss disability.




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1963 to September 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

After the Veteran filed his current claim for increase, the RO proposed a rating reduction and then reduced the rating for bilateral hearing loss from 30 to 20 percent.  On appeal of the rating reduction to the Board, in a decision in March 2011, the Board restored the 30 percent rating, but remanded the claim for a rating higher than 30 percent.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

During the period of the appeal and in August 2008 the bilateral hearing loss disability was manifested by a puretone threshold average of 65 and a speech discrimination score of 80 in the right ear and a puretone threshold average of 83 and a speech discrimination score of 76 in the left ear; in January 2012 the bilateral hearing loss disability was manifested by a puretone threshold average of 60 and a speech discrimination score of 80 in the right ear and a puretone threshold average of 71 and a speech discrimination score of 82 in the left ear.






CONCLUSION OF LAW

During the period of the appeal, the schedular criteria for a rating higher than 30 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, and VII, Diagnostic Code 6100 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in March 2008.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had increased and the effect on employment.  The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.   

The Veteran was afforded VA examinations in August 2008 and January 2012.  The report of the VA examinations included a review of the Veteran's medical history, and an examination of the Veteran and sufficient findings to rate the disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles and Schedular Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 




Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds (vertical columns) and controlled speech discrimination (Maryland CNC) testing (horizontal rows).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 



At all relevant times, the rating for hearing loss is determined under the criteria in 38 C.F.R. § 4.85 and, when applicable under the current schedular criteria, §4.86.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Facts and Analysis

The Veteran's bilateral hearing loss disability has been service connected since January 1999. 

In a rating decision in May 2005, the RO increased the rating for the bilateral hearing loss disability to 30 percent, effective in March 2004.  

In March 2008, the Veteran filed a new claim for increase for hearing loss.  

The Veteran submitted the results of two private audiograms.  As is not shown that the speech recognition scores were determined by using the Maryland CNC Test as required under 38 C.F.R. §§ 3.385, 4.85.  The Board finds that the reports are not adequate to rate the Veteran's bilateral hearing loss disability.  38 C.F.R. § 3.326.

In August 2008, the Veteran was afforded a VA audiology examination.  The Veteran complained of difficulty understanding conversation.  






The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 50, 55, 75, and 80, respectively; and in the LEFT ear, 55 65, 105, and 105, respectively.  

The puretone threshold average was 65 in the right ear and 83 in the left ear.  Speech discrimination was 80 percent in the right ear and 76 percent in the left ear. The speech recognition scores were determined by using the Maryland CNC Test.

Applying the results in TABLE VI, the findings yield a numeric designation of IV for the right ear as 65 is at the end of the range between 58 and 65 average puretone decibel loss, and the speech discrimination score of 80 is in the range between 76 and 82 percent.  For the left ear, the average 83 puretone decibel loss is in the range between 82 and 89 average puretone decibel and the speech discrimination score of 76 is at the end of the range between 76 and 82 percent, which yields a numeric designation of V. 

Entering the resulting numeric designations of IV for the right ear and V for the left ear to TABLE VII yields a 10 percent disability rating under Diagnostic Code 6100. 

For the right ear, the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz was not 55 decibels or more, or the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. §4.86.  

An exceptional pattern of hearing impairment is shown, however, for the left ear as the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is at least 55 decibels or more.  






Applying the results to TAVLE VIa, the findings yield a numeric designation of VII for the left ear as 83 is at the end of the range between 77 and 83 average puretone decibel loss.  Entering the resulting numeric designations of IV for the right ear and VII for the left ear to TABLE VII yields a 20 percent disability rating under Diagnostic Code 6100. 

In September 2008, after the audiological testing, the Veteran was issued hearing aids by VA.  

In January 2012 on VA examination, the Veteran complained of difficulty hearing conversations and the difficulty increased with background noise.  

The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 30, 45, 80, and 85, respectively; and in the LEFT ear, 30, 50, 100, and 105, respectively.  The puretone threshold average was 60 in the right ear and 71 in the left ear.  Speech discrimination was 80 percent in the right ear and 82 percent in the left ear.  The speech recognition scores were determined by using the Maryland CNC Test.

Applying the results in TABLE VI, the findings yield a numeric designation of IV for the right ear as the average 60 puretone decibel loss is in the range between 58 and 65 average puretone decibel loss, and the speech discrimination score of 80 is in the range between 76 and 82 percent.  For the left ear, the average 71 puretone decibel loss is in the range between 66 and 73 average puretone decibel and the speech discrimination score of 82 is at the end of the range between 76 and 82 percent, which yields a numeric designation of IV. 

Entering the resulting numeric designations of IV for the right ear and IV for the left ear to TABLE VII yields a 10 percent disability rating under Diagnostic Code 6100. 

Since the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels or more, or the puretone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional pattern of hearing impairment for either ear is not shown under 38 C.F.R. § 4.86.

Although the results of the VA examinations in August 2008 and January2012 do not equate to a 30 percent rating, the Board finds only that the Veteran is not entitled to a rating higher than 30 percent.

In sum, during the period of the appeal, the schedular criteria for a rating higher than 30 percent for bilateral hearing loss under Diagnostic Code 6100 have not been met.  For the foregoing reasons, the preponderance of the evidence is against a schedular rating higher than 30 percent for a bilateral hearing loss disability, and the benefit-of-the doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is retired.  The Veteran does not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  


ORDER

A rating higher than 30 percent for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


